81470: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19689: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81470


Short Caption:IN RE: ADMIN. OF THE SSJ'S ISSUE TR.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - PR1700445Classification:Civil Appeal - General - Other


Disqualifications:HardestyCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:07/29/2020 / Wasick, DavidSP Status:Completed


Oral Argument:05/17/2022 at 11:00 AMOral Argument Location:Carson City


Submission Date:05/17/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentKevin RileyDonald A. Lattin
							(Maupin, Cox & LeGoy)
						Leo Robert LeGoy, Jr.Kristen D. Matteoni
							(Former)
						
							(Maupin, Cox & LeGoy)
						Carolyn K. Renner
							(Maupin, Cox & LeGoy)
						


Appellant/Cross-RespondentMichael S. KimmelDonald A. Lattin
							(Maupin, Cox & LeGoy)
						Leo Robert LeGoy, Jr.Kristen D. Matteoni
							(Former)
						
							(Maupin, Cox & LeGoy)
						Carolyn K. Renner
							(Maupin, Cox & LeGoy)
						


Appellant/Cross-RespondentSamuel S. Jaksick, Jr. Family TrustDonald A. Lattin
							(Maupin, Cox & LeGoy)
						Leo Robert LeGoy, Jr.Kristen D. Matteoni
							(Former)
						
							(Maupin, Cox & LeGoy)
						Carolyn K. Renner
							(Maupin, Cox & LeGoy)
						


Appellant/Cross-RespondentSSJ's Issue Trust


Appellant/Cross-RespondentStanley JaksickAdam D. Hosmer-Henner
							(McDonald Carano LLP/Reno)
						Philip L. Kreitlein
							(Kreitlein Law Group)
						


Appellant/Cross-RespondentTodd B. JaksickDonald A. Lattin
							(Maupin, Cox & LeGoy)
						Leo Robert LeGoy, Jr.Kristen D. Matteoni
							(Former)
						
							(Maupin, Cox & LeGoy)
						Carolyn K. Renner
							(Maupin, Cox & LeGoy)
						Kent R. Robison
							(Robison, Sharp, Sullivan & Brust)
						Therese M. Shanks
							(Former)
						
							(Fennemore Craig P.C./Reno)
						Hannah E. Winston
							(Robison, Sharp, Sullivan & Brust)
						


Respondent/Cross-AppellantWendy JaksickChad F. Clement
							(Marquis Aurbach Coffing)
						Mark J. Connot
							(Former)
						
							(Fox Rothschild, LLP/Las Vegas)
						Zachary E. Johnson
							(Spencer & Johnson PLLC)
						R. Kevin Spencer
							(Spencer & Johnson PLLC)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


07/16/2020Filing FeeFiling Fee due for Appeal. (Appellant/Cross-Respondent T. Jaksick) (SC)


07/16/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Appellant/Cross-Respondent T. Jaksick) (SC)20-26224




07/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant/Cross-Respondent, T. Jaksick) (SC)20-26226




07/16/2020Filing FeeFiling Fee due for Appeal. (Appellants/Cross-Respondents, T. Jaksick, as Co-Trustee of the Samuel S. Jaksick, Jr. Family Tr.; Et. Al.) (SC)


07/16/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Appellants/Cross-Respondents, T. Jaksick, as Co-Trustee of the Samuel S. Jaksick, Jr. Family Tr.; Et. Al.) (SC)20-26228




07/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellants/Cross-Respondents, T. Jaksick, as Co-Trustee of the Samuel S. Jaksick, Jr. Family Tr.; Et. Al.) (SC)20-26230




07/16/2020Filing FeeFiling Fee due for Cross-Appeal. (Respondent/Cross-Appellant, W. Jaksick) (SC)


07/16/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Respondent/Cross-Appellant, W. Jaksick)  (SC)20-26232




07/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (Respondent/Cross-Appellant, W. Jaksick)  (SC)20-26234




07/21/2020Filing FeeFiling Fee Paid. $250.00 from Fox Rothschild.  Check no. 661347. (Cross-Appeal) (SC)


07/21/2020Filing FeeE-Payment $250.00 from Therese M. Shanks. (Appellant/Cross-Respondent T. Jaksick) (SC)


07/24/2020OtherJustice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


07/27/2020Filing FeeFiling Fee Paid. $250.00 from Maupin Cox Legoy.  Check no. 112822. (Appellants/Cross-Respondents, T. Jaksick, as Co-Trustee of the Samuel S. Jaksick, Jr. Family Tr.; Et. Al.) (SC)


07/27/2020Filing FeeFiling Fee due for Appeal.  (Appellant/Cross-Respondent Stanley Jaksick, Co-Trustee of the Family Trust). (SC)


07/27/2020Notice of Appeal DocumentsFiled Notice of Appeal.  (Appellant/Cross-Respondent Stanley Jaksick, Co-Trustee of the Family Trust). (SC)20-27270




07/27/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (Appellant/Cross-Respondent Stanley Jaksick, Co-Trustee of the Family Trust). (SC)20-27274




07/28/2020Filing FeeFiling Fee Paid. $250.00 from McDonald Carano.  Check no. 111332. (Appellant/Cross-Respondent Stanley Jaksick, Co-Trustee of the Family Trust). (SC)


07/28/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statements mailed to counsel for Appellant/Cross-Respondents and Respondent/Cross-Appellant - due: 21 days. (SC)20-27517




07/29/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)20-27637




08/05/2020Notice/OutgoingIssued Notice of Justice No Longer Disqualified. Upon further review, Justice Hardesty is no longer disqualified and will be participating in the decision of this appeal. (SC).20-28640




08/06/2020Order/ProceduralFiled Notice of Voluntary Disclosure. You are hereby notified that the law firm of Robison, Sharp, Sullivan & Brust previously represented me (Justice Hardesty) in an unrelated matter for which I do not believe disqualification is required. The undersigned makes this disclosure, however, so that any party who believes disqualification is appropriate may file a timely motion to disqualify pursuant to NRAP 35. Any motion to disqualify must be made in writing within seven (7) days of the filing date of this voluntary disclosure. (SC)20-28960




08/18/2020Docketing StatementFiled Respondent/Cross-Appellants Civil Docketing Statement of Wendy Jaksick. (SC)20-30478




08/18/2020Docketing StatementFiled Appellant/Cross-Respondent Civil Docketing Statement. (SC)20-30517




08/18/2020Docketing StatementFiled Appellant/Cross-Respondent Civil Docketing Statement of Stanley Jaksick. (SC)20-30518




08/18/2020Docketing StatementFiled Appellant/Cross-Respondent Civil Docketing Statement of Todd B. Jaksick's. (SC)20-30519




08/19/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (R. Kevin Spencer) (SC)20-30545




08/19/2020Notice/IncomingFiled Respondent/Cross-Appellant's Proof of Service on Settlement Judge (SC)20-30638




09/02/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 16, 2020, at 10:00 AM. (SC)20-32391




12/08/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference scheduled for December 16, 2020 is cancelled. (SC)20-44578




12/09/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: December 16, 2020, at 10:00 AM via Zoom. (SC)20-44767




12/29/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-46864




12/30/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants and respondent: 14 days transcript request. Appellants: 90 days opening brief and appendix. (SC)20-46939




01/13/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/4/19, 2/5/19, 2/13/19, 2/14/19, 2/15/19, 2/19/19, 2/20/19, 2/21/19, 2/22/19, 2/25/19, 2/26/19, 2/27/19, 2/28/19, 3/1/19, 3/4/19, 5/13/19, 10/14/19, and 11/19/20.  To Court Reporter: Sunshine Litigation Services. (SC)21-01094




01/13/2021Transcript RequestFiled Appellant/Cross-Respondents' Certificate of No Transcript Request. (SC)21-01132




01/13/2021Transcript RequestFiled Appellant/Cross-Respondent's Certificate of No Transcript Request. (SC)21-01167




01/14/2021Transcript RequestFiled Appellant/Cross-Respondents' Certificate of No Transcript Request. (SC)21-01194




02/10/2021TranscriptFiled Notice from Court Reporter. Linda Shaw stating that the requested transcripts were delivered.  Dates of transcripts: 3/4/19.  (SC)21-04029




03/09/2021TranscriptFiled Notice from Court Reporter. Christina Amundson stating that the requested transcripts were delivered.  Dates of transcripts: 2/19/19, 3/4/19, and 5/13/19. (SC)21-06862




03/09/2021TranscriptFiled Notice from Court Reporter. Constance S. Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: 2/20/19 and 2/27/19. (SC)21-06867




03/09/2021TranscriptFiled Notice from Court Reporter. Nicole J. Hansen stating that the requested transcripts were delivered.  Dates of transcripts: 2/5/19. (SC)21-06868




03/09/2021TranscriptFiled Notice from Court Reporter. Julie Ann Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 2/4/19, 2/15/19, and 2/25/19. (SC)21-06874




03/09/2021TranscriptFiled Notice from Court Reporter. Peggy B. Hoogs stating that the requested transcripts were delivered.  Dates of transcripts: 2/28/19. (SC)21-06877




03/09/2021TranscriptFiled Notice from Court Reporter. Erin T. Ferretto stating that the requested transcripts were delivered.  Dates of transcripts:2/21/19, 3/4/19, 10/14/20. (SC)21-06881




03/09/2021TranscriptFiled Notice from Court Reporter. Corrie L. Wolden stating that the requested transcripts were delivered.  Dates of transcripts: 2/13/19, 2/22/19, and 11/19/20. (SC)21-06883




03/09/2021TranscriptFiled Notice from Court Reporter. Debora L. Cecere stating that the requested transcripts were delivered.  Dates of transcripts: 2/14/19,  2/26/19, and 3/1/19. (SC)21-06885




03/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent Todd B. Jaksick's opening brief and appendix due: April 13, 2021. (SC)21-07409




03/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Stanley Jaksick's opening brief and appendix due: April 13, 2021. (SC)21-07481




03/16/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request - Appellants/cross-respondents Michael S. Kimmel, Kevin Riley, and Samuel S. Jaksick, Jr. Family Trust's opening brief and appendix due: April 13, 2021. (SC)21-07570




04/13/2021BriefFiled Appellant/Cross-Respondents' Opening Brief. (SC)21-10696




04/13/2021BriefFiled Appellant/Respondent's Opening Brief. (Todd B. Jaksick). (SC)21-10718




04/13/2021AppendixFiled Joint Appendix Vol. 1. (SC)21-10723




04/13/2021AppendixFiled Joint Appendix Vol. 2 (SC)21-10724




04/13/2021AppendixFiled Joint Appendix Vol. 3 (SC)21-10727




04/13/2021AppendixFiled Joint Appendix Vol. 4 (SC)21-10728




04/13/2021AppendixFiled Joint Appendix Vol. 5 (SC)21-10729




04/13/2021AppendixFiled Joint Appendix Vol. 6 (SC)21-10730




04/13/2021AppendixFiled Joint Appendix Vol. 7 (SC)21-10731




04/13/2021AppendixFiled Joint Appendix Vol. 8 (SC)21-10732




04/13/2021AppendixFiled Joint Appendix Vol. 9 (SC)21-10733




04/13/2021AppendixFiled Joint Appendix Vol. 10 (SC)21-10734




04/13/2021AppendixFiled Joint Appendix Vol. 11 (SC)21-10735




04/13/2021AppendixFiled Joint Appendix Vol. 12 (SC)21-10737




04/13/2021AppendixFiled Joint Appendix Vol. 13 (SC)21-10738




04/13/2021AppendixFiled Joint Appendix Vol. 14 (SC)21-10739




04/13/2021AppendixFiled Joint Appendix Vol. 15 (SC)21-10740




04/13/2021AppendixFiled Joint Appendix Vol. 16 (SC)21-10741




04/13/2021AppendixFiled Joint Appendix Vol. 17 (SC)21-10742




04/13/2021AppendixFiled Joint Appendix Vol. 18 (SC)21-10744




04/13/2021AppendixFiled Joint Appendix Vol. 19 (SC)21-10743




04/13/2021AppendixFiled Joint Appendix Vol. 20 (SC)21-10745




04/13/2021AppendixFiled Joint Appendix Vol. 21 (SC)21-10746




04/13/2021AppendixFiled Joint Appendix Vol. 22 (SC)21-10747




04/13/2021BriefFiled Appellant's (Stanley Jaksick) Opening Brief. (SC)21-10751




05/04/2021Notice/IncomingFiled Substitution of Attorneys for respondent/cross-appellant. (SC)21-12757




05/13/2021MotionFiled Stipulation for an Extension of Time to File Answering Brief on Appeal/Opening Brief on Cross-Appeal and Reply Briefs on Appeal/Answering Briefs on Cross-Appeal (First Request). (SC)21-13867




05/18/2021Order/ProceduralFiled Order Approving Stipulation. Respondent/cross-appellant shall have until June 14, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Thereafter, appellants/cross-respondents shall have until August 13, 2021, to file the combined reply briefs on appeal and answering briefs on cross-appeal. (SC)21-14272




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 1 (SC)21-17099




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 2. (SC)21-17100




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 3. (SC)21-17101




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 4. (SC)21-17102




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 5. (SC)21-17104




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 6. (SC)21-17106




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 7. (SC)21-17108




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 8. (SC)21-17110




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 9. (SC)21-17111




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 10. (SC)21-17112




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 11. (SC)21-17113




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 12. (SC)21-17114




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 13. (SC)21-17115




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 14. (SC)21-17116




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 15. (SC)21-17118




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 16. (SC)21-17119




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 17. (SC)21-17127




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 18. (SC)21-17128




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 19. (SC)21-17129




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 20. (SC)21-17130




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 21. (SC)21-17131




06/14/2021AppendixFiled  Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 22. (SC)21-17132




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 23. (SC)21-17133




06/14/2021AppendixFiled Respondent/Cross-Appellant Wendy Jaksick's Appendix, Volume 24. (SC)21-17134




06/14/2021BriefFiled Respondent/Cross-Appellant's Answering and Opening Brief. (STRICKEN PER 8/9/21 ORDER). (SC)


06/29/2021MotionFiled Appellants/Cross-Respondents Motion to Strike and Request to Vacate Current Briefing Schedule. (SC)21-18729




07/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/cross-appellant shall have until July 20, 2021, to file and serve a response to the motion to strike and request to vacate current briefing schedule filed on June 29, 2021.  (SC)21-19014




07/07/2021MotionFiled Appellant/Cross-Respondents' Emergency Motion Under NRAP 27(e) to Stay Briefing Pending Decision on Motion to Strike. (SC)21-19506




07/09/2021Order/ProceduralFiled Order. Appellants/cross-respondents have filed a motion to suspend the briefing schedule pending the resolution of a motion to strike that was filed on June 29, 2021.  This court has granted respondent/cross-appellant's telephonic request for an extension, until July 20, 2021, to file a response to the motion to strike.  The motion to suspend the briefing schedule is granted as follows.  The briefing schedule in this appeal and cross-appeal is suspended pending further order of this court, and the current briefing schedule is vacated.  Upon resolution of the motion to strike, a new briefing schedule will be established. (SC).21-19764




07/20/2021MotionFiled Respondent/Cross-Appellant's Response to Motion to Strike and Request to Vacate Current Briefing Schedule; Alternatively, Request for Extension or For Leave. (SC)21-20912




07/26/2021MotionFiled Appellant/Cross-Respondents' Reply in Support of Motion to Strike and to Request for Extension or for Leave. (SC)21-21581




08/09/2021Order/ProceduralFiled Order Granting Motion to Strike and Granting Request to Refile Brief. Appellants/cross-respondents filed a motion to strike respondent/cross-appellant Wendy Jaksick's combined answering brief on appeal and opening brief on cross-appeal for failure to conform to the typeface and type-volume limitation under NRAP 28.1(e) and NRAP 32(a)(5)(A).  Respondent/cross-appellant filed an opposition to the motion, and appellants/cross-respondents filed a reply. The request for leave to exceed the type-volume limitation is denied.  Appellants/cross-respondents' motion to strike respondent/cross-appellant's combined brief is granted. Respondent/cross-appellant's alternate request to revise and refile her brief is also granted.  Respondent/cross-appellant's revised brief due: 14 days. Appellants/cross-respondent's request for attorney fees for the costs incurred in bringing and defending the motion to strike is denied. (SC)21-23134




08/13/2021Notice/IncomingFiled Appellant/Cross-Respondent's (Todd B. Jaksick) Notice of Disassociation of Counsel Therese M. Shanks. (SC)21-23690




08/13/2021Notice/IncomingFiled Appellant/Cross-Respondent's (Todd B. Jaksick) Notice of Appearance for Hannah E. Winston, Esq. (SC)21-23691




08/23/2021BriefFiled Respondent/cross-Appellant's Answering Brief and Opening Brief. (SC)21-24593




09/13/2021Notice/IncomingFiled Appellant/Cross-Respondents' Notice of Disassociation of Counsel Kristen D. Matteoni. (SC)21-26419




09/17/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent Stanley Jaksick's reply brief due: October 6, 2021. (SC)21-27052




09/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents Michael S. Kimmel, Kevin Riley, and Samuel S. Jaksick, Jr. Family Trust's reply brief due: October 6, 2021. (SC)21-27220




09/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent Todd B. Jaksick's reply brief due: October 6, 2021. (SC)21-27221




10/06/2021BriefFiled Appellant/Cross-Respondent Todd B. Jaksick's Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)21-28674




10/06/2021AppendixFiled Appellant/Cross-Respondents' Supplemental Appendix to Reply Brief on Appeal and Answering Brief on Cross-Appeal.  Vol. 1. (SC)21-28735




10/06/2021AppendixFiled Appellant/Cross-Respondents' Supplemental Appendix to Reply Brief on Appeal and Answering Brief on Cross-Appeal.  Vol. 2. (SC)21-28736




10/06/2021BriefFiled Appellant/Cross-Respondents' Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)21-28737




10/06/2021BriefFiled Appellant/Cross-Respondents' (Stanley Jaksick's) Combines Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)21-28749




10/06/2021AppendixFiled Appellant/Cross-Respondent's (Stanley Jaksick's) Supplemental Appendix to Answering/Reply Brief. Vol. 1. (SC)21-28750




10/13/2021Notice/IncomingFiled Appellant/Cross-Respondent's Notice of Disassociation of Counsel, Therese M. Shanks. (SC)21-29498




10/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent/cross-appellant's reply brief due: November 3, 2021. (SC)21-30341




11/03/2021Notice/IncomingFiled Respondent/Cross-Appellant's Notice of No Reply Brief on Cross-Appeal. (SC)21-31650




11/04/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/01/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument would be of assistance in resolving the issues presented in this matter.  Accordingly, oral argument is scheduled for May 17, 2022, at 10:30 a.m., in Carson City.  The argument shall be limited to 30 minutes. (SC)22-10238




04/07/2022Order/ProceduralFiled Order Scheduling Oral Argument. On April 1, 2022, this court entered an order scheduling oral argument in this matter for May 17, 2022, at 10:30 a.m., in Carson City.  Upon further consideration, this court has decided to extend the time to allow appellants/cross-respondents and respondent/cross-appellants each 20 minutes to present argument.  Accordingly, the argument shall be limited to 40 minutes. (SC)22-10880




04/12/2022Order/ProceduralFiled Order Regarding Oral Argument. This appeal is currently scheduled for oral argument on May 17, 2022, at 10:30 a.m. in Carson City.  To accommodate this court's calendar, oral argument will begin at 11:00 a.m. on May 17, 2022.  Argument shall be limited to 40 minutes.  (SC)22-11488




05/03/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-13985




05/17/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


05/24/2022OtherJustice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


06/22/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1 [The Honorable James W. Hardesty, Justice, voluntarily recused himself from participation in the decision of this matter.] EN BANC. (SC)22-19689




07/18/2022RemittiturIssued Remittitur.  (SC)22-22426




07/18/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View